IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE
                                                                 FILED
                                                                    June 18, 1999

DANIEL B. TAYLOR,               )                             Cecil W. Crowson
                                )                            Appellate Court Clerk
     Plaintiff/Appellant,       )                  Appeal No.
                                )                  01-A-01-9707-CH-00338
                                )
VS.                             )                  Davidson Chancery
                                )                  No. 96-859-II
                                )
STATE OF TENNESSEE,             )
JOHN DOE, STATE COORDINATOR )
OF ELECTIONS, MS. BOBBIE WHITE, )
SHELBY COUNTY REGISTRAR OF      )
VOTERS; and CHARLES W. BURSON,                     )
ATTORNEY GENERAL,               )
                                )
     Defendants/Appellees.      )


                  ORD ER O N PE TITION TO REHE AR

              Daniel B. Taylor has filed a petition for a rehearing of this case, asking

us to vacate the opinion and judgment filed by this court on February 9, 1999, in order

to correct what he contends are fundamental errors of law. His petition was filed on

March 8, 1999. According to Rule 39(b) of the Rules of Appellate Procedure,

              “[a] petition for rehearing must be filed with the clerk of the
              appellate court within 10 days after entry of judgment
              unless on motion the time is shortened or enlarged by the
              court or a judge thereof. Motions for extending time to file
              petitions for rehearing will be allowed only in extreme and
              unavoidable circumstances.”



              There is no indication in the record that Mr. Taylor ever filed a motion

with this court to enlarge the time to file his petition. However, even if we deemed the

late-filed petition to contain the equivalent of a motion for an extension of time, there

is nothing in Mr. Taylor’s petition to indicate the kind of extreme and unavoidable

circumstances that would justify granting such a motion. It therefore follows that it is

appropriate to dismiss the petition as untimely.



              It is so ordered.
_______________________________________
BEN H. CANTRELL, PRESIDING JUDGE, M.S.




_______________________________________
WILLIAM C. KOCH, JR., JUDGE




_______________________________________
WILLIAM B. CAIN, JUDGE




     2